Citation Nr: 1410686	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  03-23 745	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected postoperative right myringotomy and otitis media, excluding hearing loss and tinnitus.  

2.  Entitlement to an increased initial evaluation for service-connected degenerative disc disease of the cervical spine, evaluated 10 percent disabling prior to July 29, 2011, and 20 percent disabling thereafter.  

3.  Entitlement to service connection for a gastrointestinal disability, to include gastritis, gastroesophageal reflux disease (GERD), and hiatal hernia.

4.  Entitlement to service connection for a bilateral foot disorder, to include bone spurs, pes planus and plantar fasciitis.

5.  Entitlement to service connection for a respiratory disability, to include bronchitis.

6.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976 and from April 1990 to September 1998.  He also had additional service in a Reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied several claims to establish service connection, denied the Veteran's claim for a compensable evaluation for a compensable evaluation for postoperative right myringotomy and otitis media, and established service connection for a cervical spine disability; a non-compensable (zero percent) evaluation was assigned, effective from August 31, 2001.  Thereafter, the Veteran expressed disagreement with these determinations and the present appeal ensued.  During the pendency of the appeal, original jurisdiction of the Veteran's claim was transferred to the RO in Jackson, Mississippi.  

In a July 2003 Decision Review Officer (DRO) decision, the RO increased the initial evaluation assigned for the Veteran's service-connected cervical spine disability from 0 to 10 percent, effective from August 31, 2001.  As this increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2004, the Veteran presented testimony at a personal hearing conducted at the New Orleans RO before a Veterans Law Judge (VLJ).  A transcript of this personal hearing is in the Veteran's claims folder.

In an August 2004 decision, the Board denied service connection for a bladder tumor, a chronic urinary tract infection, and a chronic right knee disability.  The Board also determined that new and material evidence had been submitted to reopen a claim of entitlement to service connection for sinusitis, and denied a rating in excess of 20 percent for left shoulder acromioclavicular separation and degenerative joint disease.  Additionally, the Board remanded the issues which are listed on the title page and also the issues of entitlement to service connection for arthritis of the hands and for the residuals of a left middle finger laceration, and entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus at L4-5 and L5-S1.  In a June 2008 decision, the Appeals Management Center (AMC) granted service connection for degenerative changes at the metatarsophalangeal joint of the first finger of the right and left hand, evaluated as 10 percent disabling for each hand.  As this represents a full grant of benefits sought, that issue is no longer on appeal.  

The Veteran was advised in a March 2009 letter that he was entitled to an additional hearing, as the Board no longer employed the VLJ who conducted the January 2004 hearing.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  In April 2009, the Veteran responded that he wished to participate in another hearing.  

In May 2009, the Board remanded the issues on appeal to afford the Veteran another hearing before a member of the Board.  In September 2010, the Veteran presented testimony at a personal hearing conducted at the Jackson RO before the undersigned.  A transcript of this personal hearing is also in the Veteran's claims folder.  During this hearing, the Veteran withdrew the issues of entitlement to service connection for the residuals of a left middle finger laceration and entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus at L4-5 and L5-S1.  Accordingly, the Board considers the appeal of these two issues to be withdrawn and they are no longer in appellate status.  38 C.F.R. § 20.204 (2013).  

In March 2011, the Board, inter alia, granted the Veteran's claim to establish service connection for a right hip disorder and remanded several other claims for further development.

In a May 2011 rating decision, the AMC implemented the portion of the Board's March 2011 decision which determined that service connection for a right hip disability was warranted; a 10 percent initial evaluation was assigned, effective from August 31, 2001.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluation or effective date.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is no longer in appellate status.  

In a July 2012 rating decision, the AMC granted service connection for a left foot disorder and allergic rhinitis; 10 percent evaluations were assigned, effective from August 31, 2011, and July 28, 2011.  Since service connection for these disorders has been established, and the Veteran has not expressed disagreement with the assigned evaluations or effective dates, his appeals regarding those specific issues have become moot and are no longer in appellate status.  Grantham, 114 F.3d at 1156.  In granting service connection for a left foot disorder, the Veteran's initial claim to establish service connection for a bilateral foot disorder has been bifurcated, and the issue of entitlement to service connection for a right foot disorder remains on appeal.  Further, the AMC increased the evaluation assigned for the Veteran's service-connected cervical spine disability from 10 percent to 20 percent, effective from July 29, 2011.  Accordingly, a staged rating has been created, and the Veteran's claim has been recharacterized as stated on the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).  As this increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remained in appellate status.  AB, 6 Vet. App. at 38-39.

In March 2013, the Board remanded the issues on appeal for further evidentiary and procedural development.  As will be discussed further below, the Board's remand directives regarding the issues adjudicated herein have been substantially completed, and the Veteran's claims have been returned to the Board.  

Initial Note as to TDIU

In September 2004, the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in support of a claim for TDIU, and the RO in New Orleans, Louisiana, denied such in a February 2005 rating decision.  Although the Veteran and his representative did not express disagreement with this determination or perfect an appeal to the Board regarding this matter, for the reasons below, the Board concludes that the Veteran's TDIU claim is properly before the Board at this time.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veteran's Claims (the Court) held that a claim for TDIU cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

In the present case, the Veteran asserted in his September 2004 TDIU claim that his service-connected cervical spine disability, among others, rendered him unemployable.  Critically, although neither the Veteran nor his representative expressed disagreement with the February 2005 denial of his TDIU claim, a January 2008 VA examination report reflects that the Veteran remained unemployed until some time in 2007.  

In light of above, and because the Veteran's claim for an increased initial evaluation for a cervical spine disability remains in appellate status, the Court's holding in Rice is applicable, and the Veteran's Rice-type TDIU claim has been "revived," and is properly before the Board at this time.  Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009).

In an undated deferred rating decision that was associated with the claims file following a June 2008 rating decision, the issues of entitlement to service connection for a left elbow disorder and entitlement to increased evaluations for service-connected right ear hearing loss and BPH (benign prostatic hypertrophy) were referred to the RO after completion of the appeal issues.  In the March 2011 and March 2013 remands, the Board noted that these issues had been raised by the record; however, since they had not been adjudicated by the agency of original jurisdiction (AOJ), the Board lacked jurisdiction over them, and they were referred to the AOJ for appropriate action.  It appears that these issues remain unadjudicated, and thus, they are again REFERRED to the AOJ for appropriate action.  

The issues of (1) entitlement to service connection for a bilateral foot disorder, to include bone spurs, pes planus and plantar fasciitis, (2) entitlement to service connection for a respiratory disability, to include bronchitis, and (3) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's service-connected postoperative right myringotomy and otitis media is manifested by impaired hearing and tinnitus, for which he is being separately compensated, as well as serous discharge.  The evidence does not show that this disability is manifested by suppuration, aural polyps, bone loss of skull, or symptomatology approximating facial nerve paralysis, labyrinthitis, facial nerve paralysis, Meniere's syndrome, any peripheral vestibular disorder, a malignant neoplasm of the ear, chronic otitis externa, or loss of the right auricle.  

2.  Prior to July 29, 2011, the Veteran's service-connected cervical spine disability did not result in moderate limitation of motion, forward flexion of the cervical spine was greater than 30 degrees, while combined range of motion of the cervical spine was greater than 170 degrees; the Veteran did not have moderate symptoms of cervical intervertebral disc syndrome, nor did he experience incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during any 12-month period.

3.  From July 29, 2011, the Veteran's service-connected cervical spine disability has resulted in severe limitation of motion of the cervical spine; ankylosis of the cervical or entire spine, incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during any 12-month period, or moderate intervertebral disc syndrome with recurring attacks has not been shown.

4.  Resolving reasonable doubt in the Veteran's favor, the most probative evidence of record reflects that it is at least as likely as not that the Veteran's gastrointestinal disability, diagnosed as gastritis, GERD, duodinitis, esophageal dysmotility, and a hiatal hernia, is the result of his service.


CONCLUSIONS OF LAW

1.  The criteria are for a compensable evaluation for service-connected postoperative right myringotomy and otitis media are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10; 4.87, Diagnostic Codes 6200-6260 (2013).

2.  Prior to July 29, 2011, an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 5293 (effective prior to September 26, 2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (effective since September 26, 2003).  

3.  From July 29, 2011, to the present, the criteria for a 30 percent evaluation, but no higher, for degenerative disc disease of the cervical spine is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 5293 (effective prior to September 26, 2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (effective since September 26, 2003).  

4.  The criteria for service connection for gastritis, GERD, duodinitis, esophageal dysmotility, and a hiatal hernia, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In this decision, the Board grants entitlement to service connection for a gastrointestinal disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that claim.

With regard to the Veteran's claim for an increased evaluation for his service-connected postoperative right myringotomy and otitis media, excluding hearing loss and tinnitus, the record reflects that the Veteran was notified in an April 2011 letter that he must submit evidence that this service-connected disability had worsened.  Although the Veteran was not provided this notice prior to the initial adjudication of this claim, his claim was readjudicated in several supplemental statements of the case (SSOCs) after the issuance of this notice.  As such, any timing error regarding the notice has been cured and there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the Veteran's claim for an increased initial evaluation for a cervical spine disability, this claim arises from his disagreement with the initial evaluation assigned following the grant of claim to establish service connection.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SSOC and SSOCs discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  

Also, the Board notes that the Veteran was not provided notice concerning the Court's holding in Dingess prior to the initial adjudication of his claims.  However, this was a practical impossibility, as the Court's holding in Dingess was not promulgated until March 2006-nearly four years after the issuance of the rating decision on appeal.  Nonetheless, the Veteran was provided sufficient Dingess notice in an October 2008 letter, and his claim was subsequently readjudicated in several SSOCs, and thus, any timing error with respect to this notice has been cured.  Prickett, 20 Vet. App. at 37.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and statements of the Veteran.  Specifically, in response to the Board's August 2004, March 2011 and March 2013 remand directives, updated VA treatment records have been obtained and associated with the record.  To that extent, the Board's prior remand directives have been substantially completed with respect to the issues decided herein.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  Additionally, the Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims, to include reasonably identified private treatment records or records in connection with a claim for disability benefits from the Social Security Administration. 

Throughout the pendency of the Veteran's right ear and cervical spine appeals, he has been provided several VA examinations in connection with these claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted by the Board in the August 2004, March 2011 and March 2013 remands, these VA examinations were not wholly adequate for various reasons, and thus, adequate VA examinations were scheduled.  Most recently, the Veteran was provided VA examinations in connection with his service-connected right ear and cervical spine disabilities in April 2013 and June 2013, respectively.  The Board finds that these examinations are adequate for the purpose of adjudicating the Veteran's right ear and cervical spine claims.  Specifically, the examiners were thoroughly apprised of the Veteran's medical and service history, completed appropriate testing, and rendered diagnoses and opinions which are consistent with the other evidence of record.  

In passing, the Board notes that the Veteran's claim for an increased evaluation for a right ear disability does not include audiometric symptoms, as he is being compensated for bilateral hearing loss separately, and that issue is not presently before the Board.  As such, while the Board is cognizant of the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), it is not for application.  

In light of above, the Board finds that VA's duty to assist with respect to obtaining VA examinations and/or opinions with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  To the extent that the Board's prior remand directed that the Veteran should be provided adequate VA examinations and opinions, these directives have been substantially completed.  Dyment, 13 Vet. App. 141 at 146-47.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the DRO and/or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2004 and September 2010 Board hearings, the conducting Board members, fully stated the matters on appeal, to include the issues decided herein.  The Veteran was assisted at the hearings by representatives of a Veterans Service Organization, who, along with the Board members, asked questions to ascertain the extent of any potential pertinent outstanding evidence.  All evidence pertinent to the Veteran's claims was identified and has since been obtained or adequately sought by VA.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and an increased initial evaluation.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Board members complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria for Increased Evaluations 

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2002).  The evaluation assigned is determined by comparing the extent to which a Veteran's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established (as is the case for the low back disability) and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Postoperative Right Myringotomy and Otitis Media

The Veteran's service-connected right ear disability is currently evaluated noncompensably (zero percent) disabling.  In August 2001, the Veteran expressed that he wished to file a claim for an increased evaluation for his service-connected right ear disability.  As the Veteran's claim was received by VA in August 2001, the rating period on appeal is from August 2000, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath, the history of the disability is for consideration in rating a disability. 

During the appeal period, the Veteran's service-connected right ear disability is evaluated under Diagnostic Codes 6299-6200.  38 C.F.R. § 4.87 (2013).  The regulations provide that if a rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  Unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part, and "99," and if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. §§ 4.20, 4.27 (2013).  

Diagnostic Code 6200 pertains to chronic suppurative otitis media and provides that a 10 percent evaluation is warranted for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A note to Diagnostic Code 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  Id.  

As an initial matter, as noted by the Board in the March 2013 remand, to the extent that the Veteran's service-connected right ear disability is manifested by impaired hearing and tinnitus, service connection has been established these disabilities, and the Veteran is being separately compensated for such, and he may not be compensated once again for such.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2013).  Accordingly, the Board must evaluate his service-connected postoperative right myringotomy and otitis media by applying his symptoms to the rating criteria pertinent to disabilities of the ear other than hearing loss and tinnitus.  

With the above in mind, the Board notes that the evidence does not show that the Veteran has been diagnosed with a peripheral vestibular disorder, Meniere's syndrome, loss of the right auricle, a malignant neoplasm of the right ear, or chronic otitis externa, and the symptomatology associated with his service-connected postoperative right myringotomy and otitis media do not approximate the rating criteria associated with these diagnoses.  As such, the Diagnostic Codes pertaining to peripheral vestibular disorders (6204), Meniere's syndrome (6205), loss of the auricle (6207), a malignant neoplasm of the right ear (6208), or chronic otitis externa (6210).  All other possibly applicable diagnostic codes provide that the ear disability by evaluated based on hearing impairment, which, as stated above, is inappropriate in the present case.  Accordingly, Diagnostic Codes 6201, 6202, and 6209 are not for application.  

In light of above, for the Veteran's claim to prevail, the evidence must show that his service-connected postoperative right myringotomy and otitis media is manifested by chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  Also, an increased evaluation may be assigned if the Veteran's postoperative right myringotomy and otitis media results in labyrinthitis, facial nerve paralysis, or bone loss of skull.  In that case, those disabilities will be evaluated separately under the appropriate Diagnostic Code(s).  See the Note to Diagnostic Code 6200.  

In the present case, the Board concludes that an increased evaluation for the Veteran's service-connected postoperative right myringotomy and otitis media is not warranted.  The Veteran has been provided six VA examinations in connection with this claim and has an extensive history of VA treatment for his ears.  While the prior VA examinations may not have been wholly adequate, they have some probative value in that they do not show the requisite symptomatology for a compensable rating.  The evidence does not show, to include lay statement from the Veteran, that this disability is manifested by suppuration, mastoiditis, cholesteatoma, or aural polyps affecting the right ear.  Further, the evidence does not indicate that his service-connected right ear disability results in labyrinthitis, facial nerve paralysis, or bone loss of skull, and thus, a separate evaluation cannot be assigned.  Accordingly, a compensable evaluation cannot be assigned under Diagnostic Code 6200, to include the Note.  As discussed above, the Board has considered the application of alternative diagnostic codes; however, those criteria are either not met or the diagnostic codes are not applicable.  

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against a compensable evaluation for the Veteran's service-connected postoperative right myringotomy and otitis media at any time during the during the appeal period.  See Hart, 21 Vet. App. at 505.   Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's service-connected postoperative right myringotomy and otitis media affects his employability; however, as noted in the introduction, a Rice-type TDIU claim is being remanded, and thus, that matter will be addressed further below.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Undersecretary Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected postoperative right myringotomy and otitis media.  Indeed, the Veteran is receiving compensation for the manifestations of the disability, hearing impairment and tinnitus, separately.  Therefore, a further analysis under Thun is not warranted.

Degenerative Disc Disease of the Cervical Spine

	Additional Legal Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The legal criteria pertinent to rating disabilities involving degenerative and traumatic arthritis, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, respectively, provide that such disabilities will be rated on the basis of limitation of motion of the affected joint(s).  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Also, a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  For these purposes, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).

The Court held in Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that when read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) require that painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by c-ray) is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, even in the absence of actual limitation of motion.  However, the Court later clarified in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  The Board notes the Court's prior decision in Lichtenfels, but, in Mitchell, the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by x-ray findings).  The Court also held in Mitchell that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Further, the Court held in Mitchell that a Veteran is not entitled to a maximum evaluation based on lost range of motion simply because he exhibits pain throughout range of motion. 

The Court later held in Burton v. Shinseki, 25 Vet. App. 1 (2011), that 38 C.F.R. § 4.59 provided for a compensable evaluation in all instances of painful motion of a joint, regardless of whether the record reflected objective evidence of arthritis.  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); Esteban, 6 Vet. App. at 261.  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54345 (Aug. 22, 2002).  Effective September 26, 2003, VA, again, revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The revised provisions of Diagnostic Code 5293 were also redesignated as Diagnostic Code 5243 for intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher initial disability rating is warranted for the Veteran's cervical spine disability.  The Board will evaluate the Veteran's claim under both the criteria in the VA Rating Schedule in effect at the time of his filing and the current regulations in order to ascertain which version would accord him the highest rating.  VA's General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period prior to when the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with long standing statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  38 U.S.C.A. § 5110(g) (West 2002).

Prior to September 23, 2002, under former Diagnostic Code 5293, which provided evaluations for intervertebral disc syndrome, a 20 percent rating is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent rating requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2002).

Under the amendment to the rating schedule that became effective on September 23, 2002, intervertebral disc syndrome (pre-operative or post-operative intervertebral disc syndrome) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months; or, by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Effective September 26, 2003, intervertebral disc syndrome was assigned a new diagnostic code number (5243), and the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations were re-worded and moved to Note 1, following the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The above-mentioned instructions were re-phrased to state that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  Id.  However, these revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes," but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome"); Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 32499 (June 10, 2004).

Pursuant to the evaluation of intervertebral disc syndrome method based on the total duration of incapacitating episodes over the 12 month period, the revised criteria provide that a 20 percent evaluation is warranted if incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is warranted if incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is warranted if incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). The revised schedule does not provide for an evaluation higher than 60 percent.

Under former Diagnostic Code 5290 (as in effect prior to September 26, 2003), a 20 percent rating is warranted where limitation of motion of the cervical spine is moderate, and a 30 percent rating is assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2003).  The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2013).

Effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 471a, Diagnostic Codes 5235-5243 (2013).  Under the revised criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  See also Plate V.

      Analysis

As noted in the introduction, the evaluation for the Veteran's service-connected cervical spine disability has been "staged" during the pendency of the appeal; a 10 percent evaluation is assigned prior to July 29, 2011, and a 20 percent evaluation is assigned thereafter.  As this claim stems from the Veteran's disagreement with an assigned initial evaluation for this disability, the appeal period is from the date of service connection (August 31, 2001) to the present.  38 C.F.R. § 3.400(o)(2).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath, the history of the disability is for consideration in rating a disability. 

During the pendency of the Veteran's claim, his service-connected cervical spine disability has been evaluated under former Diagnostic Codes 5290 and 5293, pertaining to limitation of motion of the cervical spine and intervertebral disc syndrome, respectively, as well as current Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  In light of the "stages" created by the AMC's partial grant of the Veteran's claim in the July 2012 rating decision, the Board's analysis will be bifurcated based on the date of the assigned increase-July 29, 2011. 

      Prior to July 29, 2011

The evidence pertaining to the cervical spine during this period includes the Veteran's statements, outpatient VA treatment records, and the reports of the November 2002, November 2004, and January 2008 VA examinations.  For the reasons expressed below, the Board concludes that an initial evaluation in excess of 10 percent is not warranted prior to July 29, 2011, because the criteria of the potentially-applicable diagnostic codes are not met or closely approximated.  

Initially, the provisions of former Diagnostic Codes 5285, 5286 and 5289 are inapplicable because the record does not reflect fractured vertebra (Diagnostic Code 5285) and/or ankylosis of the spine (Diagnostic Codes 5286 and 5289).  As such, further discussion of these former diagnostic codes is unnecessary.  38 C.F.R. § 4.71a, former Diagnostic Codes 5285, 5286, and 5289 (2003).  

A review of the evidence demonstrates that the Veteran has arthritic changes involving the cervical spine with limited motion.  In order to have been entitled to an evaluation higher than 10 percent for arthritis under the former rating criteria, there must be objective evidence of moderate limitation of motion of the cervical spine under Diagnostic 5290.  This has not been demonstrated at any time during the appeal period.  Specifically, at the November 2002 VA examination, the Veteran demonstrated full flexion and a combined range-of-motion of 215 degrees.  At the November 2004 VA examination, the Veteran demonstrated "chin-to-chest" flexion of the cervical spine.  Assuming that "chin-to-chest" flexion represents full flexion, he demonstrated a combined range-of-motion of the cervical spine to 250 degrees.  Unfortunately, range-of-motion measurements were not reported for the January 2008 VA examination.  

These range-of-motion measurements taken in October 2002 and November 2004 showed no more than slight limitation of motion of the cervical spine.  While these measurements show that the Veteran did not have a full range of motion of the cervical spine, his motion was slightly limited at best as he had near full range of motion.  In the absence of demonstrably moderate limitation of motion, a 20 percent evaluation or higher under former Diagnostic Code 5290 is not warranted prior to July 29, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

In addition, in order to be entitled to an evaluation higher than the currently assigned 10 percent for cervical spine disorder under the revised criteria for evaluating spinal disorders from September 26, 2003 and thereafter under the General Rating Formula, there must be objective findings of forward flexion of the cervical spine to greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees.  This also has not been demonstrated on VA records or at the November 2004 or January 2008 VA examinations.  The Board notes that any evidence of record pertaining to the period prior to the criteria revisions pertinent to the spine cannot be considered under the revised criteria.

The Veteran contends that pain from cervical spine arthritis limits function.  The evidence supports the fact that the Veteran experiences neck pain, but not in a functional loss equating to a rating in excess of 10 percent prior to July 29, 2011.  The November 2002, November 2004, and January 2008 examiners did not note that there were no spasms, atrophy, guarding, tenderness, weakness or pain with motion of the cervical sacrospinalis muscles.  For this first rating stage, the evidence does not indicate that there was additional range of motion loss from cervical spine symptoms, to include after repetitive motion testing or in consideration of functional impairment, including pain.  See Mitchell, 25 Vet. App. at 32.  Thus, a rating in excess of 10 percent is not warranted for limitation of motion prior to July 29, 2011.

The evidence also demonstrates that the Veteran has degenerative changes involving disc spaces of the cervical spine, indicative of the presence of intervertebral disc syndrome.  He has reported experiencing neck pain without radiation into either arm.  From an objective standpoint, clinical evaluations demonstrated no significant compromise of motor status.  In order to have been entitled to a rating higher than 10 percent under the former criteria for evaluating intervertebral disc syndrome under former Diagnostic Code 5293, there must be moderate symptoms of radiculopathy, manifested by recurring attacks.  This has not been demonstrated by the medical evidence or alleged by the Veteran. 

As well, in order to be entitled to a rating higher than the currently assigned 10 percent for intervertebral disc syndrome under either of the revised rating criteria based on incapacitating episodes, there must be a pattern of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a past 12-month period.  There is no evidence, to include assertions from the Veteran, that his service-connected cervical spine disability is manifested by periods of doctor-prescribed bedrest.  The medical evidence does not substantiate a pattern of incapacitating episodes of intervertebral disc syndrome, as defined at Diagnostic Codes 5293 and 5243.  Consequently, a rating in excess of 10 percent is not warranted prior to July 29, 2011 for intervertebral disc syndrome.

      From July 29, 2011

As adjudicated by the AMC in the July 2012 rating decision, since July 29, 2011, the Veteran's service-connected cervical spine disability is evaluated 20 percent disabling under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine, which, under guidance of Diagnostic Code 5003 (degenerative arthritis) is rated based on limitation of motion of the cervical spine.  Nonetheless, the Board's analysis of the Veteran's claim will analyze the evidence of record under the former and current criteria pertinent to evaluating the spine.  

In order to have been entitled to an evaluation higher than 20 percent for arthritis under the former rating criteria, there must be objective evidence of severe limitation of motion of the cervical spine under Diagnostic 5290.  The July 2011 VA examination report reflects that the Veteran demonstrated flexion of the cervical spine to 30 degrees and a combined range of motion of 140 degrees.  At the June 2013 VA examination, the Veteran demonstrated flexion of the cervical spine to 35 degrees and a combined range of motion of 180 degrees; however, after repetition and in consideration of additional functional impairment in light of the Veteran's complaints of pain, he demonstrated flexion of the cervical spine to 35 degrees and a combined range of motion of 140.  

In light of above, the Board concludes that the Veteran's demonstrated range of motion of the cervical spine documented at the July 2011 and June 2013 VA examination most closely approximates the criteria for a 30 percent evaluation under former Diagnostic Code 5290 for severe limitation of motion of the cervical spine.  In making this determination, the Board notes that the 30 percent evaluation is the highest schedular allowance under this former Diagnostic Code, and, in the present case, it is warranted based on the range-of-motion testing measurements at the July 2011 and June 2013 VA examinations showing motion of the cervical spine which is less than half of the normal range-of-motion findings in Note (2) and Plate V pertaining to the cervical spine.  The July 29, 2011 VA examination is the earliest at which this level of disability is factually ascertainable by the evidence of record.

Therefore, the question before the Board is whether the evidence of record after July 29, 2011, warrants the assignment of an evaluation in excess of 30 percent.  After a review of the complete record, for the reasons expressed below, the Board concludes that the criteria for an evaluation in excess of 30 percent is not met or closely approximated at any time on or after July 29, 2011.  

As noted, schedular criteria of former Diagnostic Code 5290 does not provide for an evaluation in excess of 30 percent.  As such, the Board must consider the evidence of record under alternative, applicable former and current diagnostic codes.  The provisions of former Diagnostic Codes 5285, 5286 and 5289 are inapplicable because the record does not reflect fractured vertebra (Diagnostic Code 5285) and/or ankylosis of the spine (Diagnostic Codes 5286 and 5289).  As such, further discussion of these former Diagnostic Codes is unnecessary.  38 C.F.R. § 4.71a, former Diagnostic Codes 5285, 5286, and 5289 (2003).  

Former Diagnostic Code 5293, pertaining to intervertebral disc syndrome, rates such spinal disabilities based on a combination of orthopedic and neurologic findings.  In the present case, the only neurologic manifestation pertinent to either upper extremity has been attributed to carpal tunnel syndrome of the right arm, resulting in right thenar muscle atrophy and decreased nerve sensation and median nerve innervation.  As this neurologic symptomatology has been attributed to carpal tunnel syndrome rather than the Veteran's service-connected cervical spine disability, it will not be considered when evaluating the present claim.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so); see also Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In light of above, the Board concludes that an evaluation in excess of 30 percent cannot be assigned under former Diagnostic Code 5293, as the preponderance of the evidence fails to show severe intervertebral disc syndrome with recurring attacks with intermittent relief.  Indeed, the evidence of record, to include statements from the Veteran, VA outpatient records, and the July 2011 and June 2013 VA examination reports, do not reflect complaints of or treatment for radiculopathy affected either upper extremity.  

In order to be entitled to a rating higher than currently assigned 30 percent evaluation for cervical spine intervertebral disc syndrome under the revised Diagnostic Code 5243, based on the general rating formula for spinal disorders, there must be ankylosis of the cervical spine or the entire spine.  As previously mentioned, this has not been demonstrated.  As the Veteran has been noted to flex and extend his spine at all times since July 29, 2011, it is, manifestly, not ankylosed.  

Also, because there is no evidence of radicular symptoms attributable to the Veteran's service-connected cervical spine disability or any other objective neurologic abnormality, separate evaluations for neurologic symptoms cannot be assigned and/or combined with the orthopedic manifestations under 38 C.F.R. § 4.25.  

As well, in order to be entitled to a rating higher than the currently assigned 30 percent for intervertebral disc syndrome under the revised rating criteria based on incapacitating episodes, there must be a pattern of incapacitating episodes having a total duration of at least 4 weeks during a past 12-month period.  There is no evidence, to include assertions from the Veteran, that his service-connected cervical spine disability is manifested by periods of doctor-prescribed bedrest.  The medical evidence does not substantiate a pattern of incapacitating episodes of intervertebral disc syndrome, as defined at Diagnostic Code 5243.  

Again, the Veteran contends that pain from cervical spine arthritis limits function.  Indeed, the Board's partial allowance of the Veteran's claim is based on functional impairment of the cervical spine which further limits his motion of such.  

In view of the foregoing, the Board finds that the preponderance of the evidence of reflects that the criteria for a 30 percent evaluation, but no more, has been demonstrated from July 29, 2011-the date of the July 2011 VA examination.  Because the preponderance of the evidence is a finding that a further increase is warranted under any applicable diagnostic code, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's service-connected cervical spine disability affects his employability; however, as noted in the introduction, a Rice-type TDIU claim is being remanded, and thus, that matter will be further below.  

      Extraschedular Consideration

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected cervical spine disability.  Specifically, the Veteran's chief manifestations of this disability include neck pain and limited motion of the joint.  This symptomatology is directly addressed in the former and current criteria, and higher schedular evaluations for this disability are available; however, the Veteran's symptoms to not meet or closely approximate those schedular criteria.  Therefore, a further analysis under Thun is not warranted.


Service Connection-Gastrointestinal Disability

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the present case, the evidence of record reflects that several gastrointestinal disabilities have been diagnosed during the appeal period, to include gastritis, GERD, duodinitis, esophageal dysmotility, and a hiatal hernia.  See the February 2005 and July 2011 VA examination reports.  As such, element (1), evidence of a current disability, has been demonstrated.  

The Veteran's service treatment records show that symptoms of gastrointestinal distress throughout his service, to include bloating, excessive gas, frequent indigestion and "stomach trouble," and he was diagnosed with gastritis in August 1997.  See service treatment records dated in February 1997 and August 1997.  Accordingly, element (2) has been demonstrated.

Concerning element (3), evidence that the Veteran's gastrointestinal disabilities are the result of his service, there are two nexus opinions of record, both of which are unfavorable to the Veteran's claim; however, as will be discussed below, the Board finds these nexus opinions to be inadequate.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board has reviewed the nexus evidence of record and notes certain strengths and weaknesses with each of the opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

After a review of the complete record and an examination of the Veteran, the February 2005 and July 2011 VA examiners opined that his current gastrointestinal disabilities were not the result of his service.  In providing these opinions, the examiners noted the Veteran's in-service treatment for gastrointestinal symptoms as well as the August 1997 diagnosis of gastritis, and yet, they provided nexus opinions which are unfavorable to the Veteran's claims because his assertions of frequent and persistent gastrointestinal symptomatology were not congruent with the medical evidence reflected in his service treatment records.  

The Board concludes that these nexus opinions are inadequate and not persuasive for two reasons.  Initially, the Board notes that the examiner's reliance on a lack of evidence in the Veteran's service treatment records in discounting of the Veteran's lay statement of in-service gastrointestinal symptoms is adverse to the Court's holding in Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), that lay evidence is competent to support presence of disability even where not corroborated by contemporaneous medical evidence.  Also, because the medical evidence reflected in the Veteran's service treatment records appears to corroborate his reports of in-service gastrointestinal symptoms and diagnosis of gastritis, it appears that the February 2005 and July 2011 VA examiner's opinions are based on an inaccurate factual premise.  Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The Court has held that such opinions are inadequate for the purpose of adjudicating a claim to establish service connection, and thus, they are afforded no probative weight.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In sum, the record before the Board reflects competent and credible evidence of various gastrointestinal symptoms diagnoses during and since the Veteran's service.  This evidence includes statements from the Veteran which are corroborated by his service treatment records as well as the post-service medical evidence.  As noted above, in such situations, reasonable doubt must be resolved in the Veteran's favor, and service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154(a) 5107(b); 38 C.F.R. §§ 3.102, 3.303; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In light of above, the Board resolves reasonable doubt in the Veteran's favor concludes that element (3) has been demonstrated, and thus, service connection for gastritis, GERD, duodinitis, esophageal dysmotility, and a hiatal hernia, is warranted.  


ORDER

A compensable evaluation for service-connected postoperative right myringotomy and otitis media, excluding hearing loss and tinnitus, is denied.  

An initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine, prior to July 29, 2011, is denied.  

A 30 percent evaluation, but no higher, for service-connected degenerative disc disease of the cervical spine, effective July 29, 2011, is granted, subject to governing criteria applicable to the payment of monetary benefits.  

Service connection for gastritis, GERD, duodinitis, esophageal dysmotility, and a hiatal hernia, is granted.


REMAND

After a review of the record, the Board concludes that the issues enumerated below must be remanded to allow VA to fulfill the duty to assist the Veteran in substantiating his claims, to include ensuring substantial compliance with the Board's prior remand directives.  

Right Foot Disability

As noted by the Board in the March 2013 remand, the record reflects diagnoses of various disabilities affected the right foot during the appeal period, to include plantar fasciitis, myositis, pes planus and hallux rigidus.  The examiner was specifically directed by the Board to identify all current right foot disabilities, and if any of the specific disabilities shown during the appeal period were not currently identified, to provide a statement reconciling that finding with the prior medical evidence of record showing these disabilities.  However, while the April 2013 VA examiner identified three current right foot disabilities (degenerative changes of the first metatarsophalangeal joint, hallux rigidus, and pes planus), there was no statement addressing the prior diagnoses or possible etiologies of plantar fasciitis, myositis, or hallux limitus.  Accordingly, the April 2013 VA examination is inadequate, and, to that extent, the Board's prior remand directives have not been substantially completed.  

In light of above, clarifying opinions addressing these matters must be sought so that the record on appeal is adequate to adjudicate the Veteran's claim.  

Respiratory Disability

The August 2011 VA examination report, obtained as a result of the Board's March 2011 remand, provided diagnoses of shortness of breath and seasonal allergies; however, while the VA examiner provided detailed opinions concerning the Veteran's alleged bronchitis and the etiology of his shortness of breath, no opinion was offered concerning the etiology of his seasonal allergies.  To that extent, the August 2011 VA respiratory examination is inadequate for the purpose of adjudicating the Veteran's claim, and thus, the Board's March 2011 remand directives have not been substantially completed.  

On remand, the claims file should be returned to the August 2011 VA examiner, if available, so that a clarifying nexus opinion addressing this matter may be sought.  

TDIU

Concerning the issue of entitlement to a TDIU, the Board notes that the issues remanded herein, may, if granted, impact the overall evaluation, and thus, the Veteran's TDIU claim is inextricably intertwined with those issues.  Accordingly, the Board must defer adjudication of the TDIU issue at this time. 

Also, although it appears that the Veteran is currently employed, as noted in the introduction, the record reflects that the Veteran was unemployed, possibly due to his service-connected cervical spine disability, from March 2004 until some time in 2007.  As such, updated information is necessary concerning the Veteran's employment and educational background, and thus, he should be sent another VA Form 8940 to complete and submit to the RO or AMC.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 .

Moreover, there is no indication that the RO has adjudicated the matter of entitlement to TDIU in first instance since the February 2005 denial of the claim.  To that extent, the Board does not have jurisdiction over the matter, and it must be remanded.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

As these claims are being remanded for other matter, the Board concludes that updated VA treatment records from the VA Medical Center (VAMC) in New Orleans, Louisiana, dated since March 2013 should be obtained and associated with the record.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the record all records of VA treatment pertaining to the Veteran from the New Orleans VAMC dated since March 2013.  

2.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it to the RO or AMC. 

3.  Thereafter, complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history. 

4.  Thereafter, transfer the Veteran's claims file to the medical professional who conducted the April 2013 VA foot examination.  After a review of the claims file, the examiner must provide supplemental opinions addressing the following:  

a.  Identify all right foot disabilities since August 2001.
  
b.  If plantar fasciitis, myositis, pes planus and/or hallux limitus of the right foot is not identified, the examiner must reconcile these findings with the medical evidence of record reflecting that these diagnoses have been rendered, to include a complete discussion of whether any of these disorders could have been present in the past and resolved.

c.  For each right foot disorder identified in part (a), state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that such is causally or etiologically related to his service.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, he or she should state this and offer a rationale for why an opinion would be speculation.  (For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; there is an absence of documentation in outpatient records; or other testing is needed.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the medical professional who conducted the April 2013 VA foot examination is unavailable, another appropriate clinician may provide the requested opinion after review of the entire claims file, to include this remand.  If another examination is deemed necessary, such should be scheduled and the Veteran must be notified of the time and place of the examination.

5.  Thereafter, transfer the Veteran's claims file to the medical professional who conducted the August 2011 VA respiratory examination.  After a review of the claims file, the examiner must provide supplemental opinion addressing whether it is at least as likely as not that the Veteran's seasonal allergies are related to his service.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the medical professional who conducted the August 2011 VA respiratory examination is unavailable, another appropriate clinician may provide the requested opinion after review of the entire claims file, to include this remand.  If another examination is deemed necessary, such should be scheduled and the Veteran must be notified of the time and place of the examination.

6.  Thereafter, readjudicate the Veteran's service connection claims in light of all of the evidence of record.  If either of the Veteran's claims is not granted to the fullest extent, the Veteran and representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto. 

7.  Thereafter, complete any additional evidentiary development necessary to adjudicate the claim of entitlement to TDIU at any time during the rating period, to include providing him additional VA examination(s) and obtaining a retroactive medical evaluation.

8.  If entitlement to a TDIU is not granted for any period under consideration, the Veteran and his representative should be furnished an SSOC and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


